Citation Nr: 1822584	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-18 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a kidney disorder.  

3.  Entitlement to service connection for a chronic gastrointestinal (GI) disorder, to include gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for hepatitis B.  

5.  Entitlement to service connection for a low back disorder.  

6.  Entitlement to service connection for depression.  

7.  Entitlement to service connection for insomnia.  

8.  Entitlement to an initial rating in excess of 30 percent for anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 2009.  

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Roanoke, Virginia, and Baltimore, Maryland.  The claim was forwarded to the Board by the RO in Winston-Salem, North Carolina, who now has jurisdiction of the case.  

In July 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  Following the hearing, the Veteran submitted additional records, to include VA medical opinion regarding his GI complaints.  Notwithstanding, a waiver is not necessary for Board consideration in this instance, given the July 2013 receipt date of the Veteran's substantive appeal as well as the favorable disposition below, the Veteran did acknowledge waiver of RO consideration of any forthcoming evidence at the July 2017 hearing.  See 38 U.S.C. § 7105(e)(1),(2) (2012); 38 C.F.R. § 20.1304 (2017).  

An additional claim that was developed for appellate review was the issue of service connection for scars.  That issue was resolved by the agency of original jurisdiction (AOJ) in an August 2017 rating decision as service connection was granted for scars secondary to a service-connected left upper extremity disorder.  A 30 percent evaluation was assigned, effective July 5, 1971.  Moreover, service connection was separately granted for scars due to other causes, not of the head, face, or neck, also secondary to the left upper extremity disorder.  A noncompensable rating was assigned, effective July 5, 2017.  A claim for service connection for scars is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2017).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager (Virtual VA) paperless claims file associated with the Veteran's claims.  

The issues of entitlement to service connection for a left knee disorder, a kidney disorder, hepatitis B, and a low back disorder, as well as the claim for an initial rating in excess of 30 percent for anxiety, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  During his July 2017 Travel Board hearing, prior to the promulgation of a decision by the Board, the Veteran stated that he wished to withdraw his appeals for entitlement to service connection for depression and insomnia.  

2.  Resolving all doubt in favor of the Veteran, his chronic gastrointestinal (GI) disorders, diagnosed as GERD and esophagitis, are the result of his active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeals for service connection for depression and insomnia are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

2.  The criteria for service connection for chronic GI disorders of GERD and esophagitis have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

At his July 2017 Travel Board hearing, the Veteran stated that he wished to withdraw the appeals for service connection for depression and insomnia.  

A substantive appeal may be withdrawn on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  

As the Veteran has withdrawn the aforementioned appeals in accordance with 
38 C.F.R. § 20.204 (2017), the Board no longer has appellate jurisdiction and can take no further action on these matters.  

Service Connection - In General

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A Chronic GI Disorder

While the record shows that the Veteran was treated during service for various epigastric complaints, no actual chronic GI disorder was seen upon examination conducted in November 2008.  

Post service private and VA records show that the Veteran continues to have epigastric and GI complaints.  When examined by VA in June 2017, the examiner reviewed the claims file and examined the Veteran.  It was his opinion that the Veteran currently had GERD and severe esophagitis that was more likely than not related to his inservice complaints.  

Because it involves subjectively observable symptoms, the Veteran is competent to report that GI conditions were incurred in service and it have existed from service to the present.  See 38 C.F.R. § 3.159 (a)(2) (2017); Horowitz v. Brown, 5 Vet. App. 217, 222-23 (1993); Connolly v. Derwinski, 1 Vet. App. 566, 568-70 (1991).  

As noted above, the Veteran's medical records indicate in-service complaints of reflux and digestive problems but no chronic disorder was seen shortly before discharge.  Current medical opinion links post service diagnoses of GERD and severe esophagitis to his inservice complaints, and the Veteran has testified as to ongoing GI problems for many years.  Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's GI problems arose during active service.  Upon resolution of reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for GERD and severe esophagitis, and the claim is granted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  


ORDER

The claims of entitlement to service connection for depression and insomnia are dismissed.  

Service connection for chronic GI disorders, GERD and severe esophagitis, is granted.  


REMAND

It is the Board's conclusion that additional evidentiary development is required as to the claims of service connection for a left knee disorder, a kidney disorder, hepatitis B, and a low back disorder.  A contemporaneous examination regarding the current severity of service-connected anxiety is also required.  

Review of the record reflects treatment for left knee and low back problems during the Veteran's active service period.  He was also treated for kidney failure in 2008, apparently due to, (at least, in part), medications taken for his GI problems.  While current records are positive for left knee and low back diagnoses, no VA examiner has addressed whether such are related to inservice complaints.  VA examination is necessary.  Also VA examinations should be conducted to determine whether the Veteran suffers any residuals of hepatitis B, first noted in service in 1992, and any chronic kidney disorder as a result of his inservice kidney problems.  

Moreover, since the Veteran was most recently examined by VA in 2016 for his anxiety, a recently submitted January 2017 examination report suggests a recent increase in mental health symptomatology.  Thus, additional examination would be helpful in resolving the issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records and any other medical evidence that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of the above, the RO should provide the Veteran an appropriate examination concerning the nature and etiology of the left knee and low back disabilities.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms.

The examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that left knee and low back disabilities are etiologically related to the Veteran's period of active service.  The examiner should provide a detailed explanation for the opinions, to include the rationale of the opinions (why), whether favorable or unfavorable, if necessary citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative the designated examiner review the file for relevant medical and other history.  Review includes considering this remand.  

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any requested opinions without resort to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed kidney disorder.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms.  

The examiner must provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that any diagnosed kidney disorder is etiologically related to the Veteran's active service either on a direct or secondary (to include secondary aggravation) basis?  The examiner must consider the medical records and lay statements.  A comprehensive rationale must be provided for the opinion rendered.  

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any requested opinions without resort to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

4.  The Veteran should be scheduled for an examination by an appropriate examiner to determine the nature and etiology of any residuals of hepatitis B, if present.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms.  

The examiner must provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that any diagnosed residuals of hepatitis B are etiologically related to the Veteran's active service either on a direct or secondary (to include secondary aggravation) basis?  The examiner must consider the medical records and lay statements.  A comprehensive rationale must be provided for the opinions rendered.  

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any requested opinions without resort to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

5.  Finally, as to the claim for a rating in excess of 30 percent for anxiety, a contemporaneous examination is requested.  Schedule the Veteran for a VA mental disorders examination to assess the current severity of the Veteran's service-connected anxiety.  

a) Identify all symptoms related to the service-connected anxiety.  

b) Report the duration, frequency and severity of each symptom associated with the service-connected anxiety.  

c) Describe the impact the Veteran's service-connected anxiety has on his social and occupational adaptability.  

d) Describe the effect of the Veteran's service-connected anxiety has on his ability to perform sedentary type of work and manual type of work.  In this regard, provide a full description of the effects of the service-connected anxiety upon the Veteran's ordinary activity.  

e) For each psychiatric disability diagnosed other than the service-connected anxiety, state whether the associated nonservice-connected psychiatric symptoms can be separated from the symptoms associated with the service-connected anxiety.  The symptoms and severity of the symptoms associated with the service-connected anxiety should be identified in the examination report.  

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any requested opinions without resort to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

6.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

7.  After completion of the above and any further development deemed necessary, the AOJ should review the expanded record and readjudicate the claims remaining on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


